Name: Commission Implementing Decision (EU) 2018/1193 of 21 August 2018 terminating the anti-dumping proceeding concerning imports of silicon originating in Bosnia and Herzegovina and in Brazil
 Type: Decision_IMPL
 Subject Matter: America;  iron, steel and other metal industries;  trade;  competition;  international trade;  Europe
 Date Published: 2018-08-22

 22.8.2018 EN Official Journal of the European Union L 211/5 COMMISSION IMPLEMENTING DECISION (EU) 2018/1193 of 21 August 2018 terminating the anti-dumping proceeding concerning imports of silicon originating in Bosnia and Herzegovina and in Brazil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9(1) thereof, Whereas: A. INITIATION AND PROCEDURE (1) On 19 December 2017, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of silicon originating in Bosnia and Herzegovina and in Brazil and published a notice of initiation to this effect in the Official Journal of the European Union (2). (2) The investigation was initiated following a complaint lodged by FerroatlÃ ¡ntica and Ferropem (the complainants), representing more than 85 % of the total Union production of silicon. The complaint contained prima facie evidence of injurious dumping that was considered sufficient to justify the initiation. (3) The Commission informed the complainants, the known exporting producers in Bosnia and Herzegovina and in Brazil, the known importers and users and any other parties known to be concerned, as well as representatives of Bosnia and Herzegovina and Brazil of the initiation of the investigation. Interested parties were given an opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (4) By email of 7 May 2018, the complainants informed the Commission that they wished to withdraw the complaint. (5) In accordance with Article 9(1) of the basic Regulation, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (6) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore, the Commission considered that the investigation into imports into the Union of silicon originating in Bosnia and Herzegovina and in Brazil should be terminated. (7) Interested parties were informed accordingly and were given an opportunity to comment. However, the Commission received no comments which would justify that termination would not be in the Union interest. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of silicon originating in Bosnia and Herzegovina and in Brazil should be terminated without the imposition of measures. (9) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of silicon with a silicon content of less than 99,99 % by actual weight, originating in Bosnia and Herzegovina and in Brazil, currently falling within CN code 2804 69 00, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 August 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Notice of initiation of an anti-dumping proceeding concerning imports of silicon originating in Bosnia and Herzegovina and in Brazil (OJ C 438, 19.12.2017, p. 39).